Case 2:20-cv-14417-AMC Document 1 Entered on FLSD Docket 11/25/2020 Page 1 of 9




                                 UNITED STATES DISTR ICT CO URT
                                SOU TH ERN DISTRICT OF FLO RID A

                               CivilCaseN um ber:


    Jam esP.D illm an

                                                                         FILED BY                   D.C.
    St.Lucie County Sheriffs Office
                                                                               80k 25 2222
    Ken J.M ascara                                                              ANGELA E.NOBLE
                                                                               cLERK U,& DIs'E cm
                                                                               s.D.OF FLA.-MIAMI
    ChristopherJardin

    DetectiveBrady



                 CO M PLM NT UN DER TH E CIV IL R IG H TS ACT,42 U .S.
                                                                     C.j1983

    1. Party Inform ation

    A . Plaintiff:JamesP.D illman

          A ddress'
                  .     6425 M urray HillD rive

                        Tampa,Florida 33615

          Year ofBirth: 1949



    VS.

    See enclosed DefendantsList''B''
Case 2:20-cv-14417-AMC Document 1 Entered on FLSD Docket 11/25/2020 Page 2 of 9




     II. Statem entofClaim

     Briefly describethe factsofyourcase. Describe how each defendantisinvolved,nam esofother
     persons involved,and dates and places. Each claim should be stated in a separately num bered
     paragraph. Please use shortand plain sutenrnts,w ith separately numbered paragraphs indicating
     whythe reliefrequested should be granted. Do notid ude legalargumentsorcite casesor statutes.
     Attach additionalpages,ifnecessary.

     See attached page 11




     111. ReliefR equested
     Brietly statewhatyouarerequestingfrom theCourt(whatdoyouwanttheCourttodo).Donot
     include legalargum entsorcite cases orstatutes. Attach additionalpages,ifnecessary.


     Seeking the follow ing dam ages:
    PersonalCosts:          $5,000.00
    Pain and Suffering      $100,000.00
    PunitiveDamages         $100,000.00
Case 2:20-cv-14417-AMC Document 1 Entered on FLSD Docket 11/25/2020 Page 3 of 9




     1V. Jury D em and

     Areyoudemandingajurytrial?    X Yes             No


                                    Si
                                     gnedthis f           dayor //J/,z')z             ',
                                                                    Signature ofPlaintiff


                         ldeclareunderpenaltyofperjurythattheforegoingistruceandcorrect.
                                    Executedon: C-C-        47J
                                                              'Z..'t.'z .'

                                                                    Signature ofPlaintiff
Case 2:20-cv-14417-AMC Document 1 Entered on FLSD Docket 11/25/2020 Page 4 of 9




   DEFENDANTS (B):

   StLucie Cotmty SheriffsOftk e
   4700 M idw ay Road
   FortPierce,StLucie County
   Florida34981


   K en J.M ascara
   Sheriff-StLucie County
   4700 M idw ay Road
   FortPierce,StLucie County
   Florida 34981


   ChristopherJadin
   StLucie County Police O fficer
   4700 M idw ay R oad
   FortPierce,StLucie County
   Florida 34981


   D etective Brady
   Detective-StLucie County SheriffsOffice
   4700 M idwayRoad
   FortPierce,StLucie County
   Florida 34981
Case 2:20-cv-14417-AMC Document 1 Entered on FLSD Docket 11/25/2020 Page 5 of 9

   11 Statem ent O f c laim


      1. In the spring of2017,Jam es Dillm an IIIoperated an am usem enton the
         Jam es E.StratesShow s carnival.He w asthe ow nerofsaid am usem ent
         w hich required the use ofa Class8 sem i-truck to m ove it betw een
         Iocations.He also ow ned a Rv-style traveltraileras a personalIiving
         quartersatthe tim e.

      2.OnFebruary20,2017,heasked hisfather,JamesP.Dillman(the plaintiff)
         to drive the unitfrom Kissim m ee,Florida to the St.Lucie fairgrounds in near
         Ft.Pierce,Florida.Upon arrival,he w entto the fairoffice to procure a
         parking space forhistrailerin the fairs'trailer park.This entailed a rental
         costofapproximately$350forthe lengthofthefair.

      3. Afterdriving the unitthere,hisfatherw as staying w ith him in histravel
         trailer.His fatherhad no duty to help in the operation,and w as sim ply a
         tem porary visitor.

      4. M r.Dillm an,a 67 yearoId retired m an w ho lived in Tam pa,Florida retired
         to his son'strailerfora few days,as he w asscheduled foran airplane flight
         Iaterduring the fair.

         The follow ing narrative w as w ritten by M r.Dillm an on February 23rdof
         2017 in orderto keep aclose record ofthe happeningsthatday:


   ''Atapproxim ately 1550 hours on February 22,2017,Iwas resting, Iying in
   m y bed in ourtraveltrailer,w hen Iw as disturbed by a young Iady telling m e
   thatthe police were surrounding the area and were requiring everyone to
   produce identification cards.Halfaw ake,Itold herthatitwould be an illegal
   search,and to tellthem to ''go to heII''.A few seconds Iater,she returned
   w ith the news thatlhad to com e outand produce the identification Atthe  .


   time,ithadjuststopped raining and was dressed in shods and socks,with
   no shid.As Iopened the doorIobserved a num berofpolice o#icers
   dressed in fatigues and corralling people to check their''papers''After
                                                                         .


   feeling unjustly disturbed in my rest,lopened the doorand stood on the
   step.lsaid som ething to the e#ectof''you're Iooking forlD?''
Case 2:20-cv-14417-AMC Document 1 Entered on FLSD Docket 11/25/2020 Page 6 of 9

   11 Statem ent O f C laim


   The o#icernodded his head ''yes''and m ay have m um bled som ething to
   thateffect.Iim m ediately said ''Fuck You''in a Ioud voice.''That's an illegal
   search.''Isaid.The o#icerthen said som ething about''Jessica's Law ''1butI
   didn'tunderstand w hathe m eant.Irepeated thatIw ould notsubm itm yself
   to an illegalsearch.He then said,''Do you wantto go tojail?''in a
   threatening tone,w hereas Isaid ''Fine,Iet's gol''He becam e quite disturbed
   thatlwaswilling to go to jailon such a minoro#ense,butthe
   bullheadedness in m e m ade this a confrontation thatIwould notback dow n
   from .As w e walked across the did road to his car,Im entioned thatIhad
   m y walletw ith identification w ith m e.Iwas atthattim e pe/ectly w illing to
   go to jail,when Iremembered som e repairs Iwas to do formy son.Still
   feeling unjustly pressured,lpulled my driver's Iicense from mywalletand
   handed itto him .Stillnotknow ing w hy Ihad been accosted,Ipulled outm y
   concealed carry card and hollered Ioudly
   ''Igota concealed carry card,too.Ioutta shootyou.'' Rem em ber,Iam
   shidless,wearing shods and socks and obviously have no weapon as Iam
   soaking wetand m y pants are flatagainstm y body. Atthis pointthe
   oficer,w ith help,grabbed m e from m y back and threw m e againstthe left
   rearcornerofhis car,breaking the plastic taillightIens with m y head.He
   yelled atm e ''OK,asshole,you'vejustcom mitted a felony.''Then Ifelta
   sharp pain in m y back as Iw as kidney-punched by one orm ore o#icers.As
   m y head m oved slightly,itwas again slam m ed into the taillightlens w ith m y
   rightcheek.Iw as handcu#ed and turned around
   to see thata Iarge crow d ofboth police and fairpeople were watching.At
   thattim e itw as noted thatIhad blood running from m y Ieftw rist,and
   som eone asked ifIneeded attention to it.Atthattim e my adrenalin w as
   running so high thatIwould have refused help even ifm y fingers had been
   cuto#.Atthattim e,the arresting o#icernoticed a cuton his hand.Isaid
   ''G ood''w hich w as then repeated throughoutthe circle ofpolice.''He said
   1G ood',''Iheard one ofthem say.Iw as turned around and m y arm s were
   handcuffed in front.Aqera Iength oftim e standing,an o#icersaid ''Iet's get
   him outofthe weather.''Iw as then escoded to a m arked sherif s vehicle
   and placed in the back seat.AqerIsatin the carfora shod tim e,Iw as
   rem oved and placed in anothercarfortranspodation. A shid was brought
   to m e,butIw as unable to putiton.

   W e proceeded to the St.Luciejailwhere Iwassearched,x-rayed,and
   placed in a cell.The duty o#icerasked m e w here my shoes w ere,as m y
   feetw ere soaked.He then gotm e a pairto w ear.Iw as fingerprinted,
   photographed and told to change into an inm ate shid.Iwas Ied to a cell
Case 2:20-cv-14417-AMC Document 1 Entered on FLSD Docket 11/25/2020 Page 7 of 9

   11 Statem ent of Claim

   w ith a telephone and atthattim e called m y son to postbail Ithen
                                                                   .

   proceeded to Iie dow n on the concrete bench and close m y eyes and rest I.

   feltsom e pain in m y Iow erback and found thatm y bladderwas full I .

   urinated 4 di#erenttim es w ith a volum e each tim e m ore than Ihave
   released in years.Iexam ined the urine forsigns ofblood,butdidn'tsee
   any.As lm oved around,Ibegan to notice m any points ofpain, especially
   in m y side.Every now and then a m uscle spasm would cause a sharp pain
   in m y rightside,causing m e to groan in pain.Aqera tim e, Iwas rem oved
   from the celland told m y bailhad been paid lchecked outofthe facility
                                                  .

   and saton a bench outside,doubling up in pain w heneverIm oved orhad a
   m uscle spasm .

   Aftersitting outthere fora few hours,m y son arrived to pick m e up and
   take m e hom e.lw as in a lotofpain,and didn'tfallasleep untilaqer0300 I  .

   then w ould w ake up sporadically throughoutthe night.

   By m orning the pain had increased to the pointthatlhad m y son drive m e
   to the em ergency room atLaw nwood M edicalCenter Ichecked m yselfin
                                                           .

   and w as given treatm entincluding x-rays and a catscan Itw as determ ined
                                                               .

   thatIhad received tw o broken ribs,was given a num berofprescriptions
   and released.Ireturned hom e around 1230 and have been bedridden ever
   since.''


   W ritten on Feb 23,2017 at1500 hours      .

   Jam es Patton Dillm an


      6. The follow ing w as added asa postscript Iater:
   Feb 24,2017 at1817:
   'lW hile giving m yselfa m uch-needed shave,Inoticed tw o bruises above m y
   eyes.This was the firsttim e Ihave used a m irrorsince W ednesday, so I
   docum ented them ,also.This is from m y head sm ashing the taillight''

         M r.Dillm an w as subsequently charged w ith the follow ing:
         784.011 M 52557 Sim ple assault intentthreatto do violence
         843.02 M F3143 ResistOfficerObstructw/o violence

      8. Hewastaken to the St.Lucie Countyjailasindicated in hiswriting above.
Case 2:20-cv-14417-AMC Document 1 Entered on FLSD Docket 11/25/2020 Page 8 of 9

   11 Statem ent Of Claim

      9. On February 24,2017,M r.Dillm an contacted attorney Brian H.M allonee of
         Ft.Pierceandhired him atafeeof$3500.00to representhim onthe
         crim inalcharges levied againsthim .

      10.M r.Dillm an w as laternotified ofa Court Date ofJuly 17,2017 atFt.Pierce
         underCase No.2017MM000509A.

      11.As M r.Dillm an w as on vacation in New York State in July of 2017,he
         purchased an airline ticketto return to Florida forthisdate.
      12.Atsom e tim e during the case,charge of-784.011 M 52557      Sim ple
         assault intentthreatto do violence''w asdropped,leaving only ''843.02
         M F3143     ResistOfficerObstructw/o violence''asthecharge.

      13.O n orafterJuly 11,2017,M r.Dillm an w as notified thatthe District
         Attorney had filed a ''NoIIe Prosequi''on the single charge ofResistOfficer.


      14.M r.Dillm an Iatercontracted w ith the firm ofRudenberg and G laserP.A.to
         represent him in a Iaw suitagainstthe above-nam ed defendants.


      15.In Iatercontactw ith the above nam ed Iaw firm ,itw as recom m ended that
         M r.Dillm an proceed w ith his case pro se.
Case 2:20-cv-14417-AMC Document 1 Entered on FLSD Docket 11/25/2020 Page 9 of 9
